—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated March 3, 1997, which, inter alia, granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The 13-year-old plaintiff allegedly sustained injuries when he tripped and fell on a small rock on the ground of a park adjacent to a school in Staten Island.
The Supreme Court properly granted the defendant’s cross motion for summary judgment. The plaintiff failed to raise any triable issues of fact (see, CPLR 3212 [b]) with regard to his claim that his alleged injuries were proximately caused by the defendant’s negligence in maintaining the subject premises or in supervising the plaintiff. In addition, the cross motion was properly granted notwithstanding the fact that discovery had not yet been completed, since “there was only hope and speculation as to what additional discovery would uncover in the pres*697ent situation” (Mazzaferro v Barterama Corp., 218 AD2d 643, 644).
Rosenblatt, J. P., Sullivan, Joy and Luciano, JJ., concur.